Citation Nr: 1140977	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  08-20 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Basic eligibility for Department of Veterans Affairs (VA) benefits.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for a lower back disability.

4.  Entitlement to service connection for a left knee disability.

5.  Entitlement to service connection for a headache disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1, 1967 to February 28, 1967.

These matters initially came before the Board of Veterans' Appeals (Board) from a November 2006 administrative decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  In that decision, the RO determined that the Veteran's purported veteran status had not been verified as new and material evidence had not been received and that entitlement to service connection for neck, lower back, and left knee disabilities and migraine headaches was, therefore, precluded.

The Veteran testified before the undersigned at a May 2009 hearing at the RO (Travel Board hearing).  A transcript of that hearing has been associated with his claims folder.

In September 2009, the Board remanded these matters for further development.

The Veteran's claims for entitlement to basic eligibility for VA benefits and entitlement to service connection for neck, lower back, left knee, and headache disabilities were originally denied in an unappealed rating decision dated in October 1999.  The Veteran attempted to reopen his claims in January 2002 and July 2004 and the RO denied his petitions to reopen in unappealed administrative decisions dated in December 2002 and March 2005, respectively, as new and material evidence had not been submitted.  

New and material evidence would ordinarily be required to reopen the Veteran's claims under such circumstances.  38 U.S.C.A. § 5108 (West 2002).  However, when VA receives relevant service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the prior decision without the need for new and material evidence.  38 C.F.R. § 3.156(c)(1) (2011).  

As relevant service personnel records have been added to the record since the October 1999 decision, the Board need not consider whether new and material evidence has been submitted to reopen the current claims for basic eligibility for VA benefits and for service connection for neck, lower back, left knee, and headache disabilities and a new decision on the merits is required.

The issue of entitlement to service connection for memory impairment has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for neck, lower back, left knee, and headache disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran served on active duty with the Army from February 1, 1967 to February 28, 1967 and received an honorable discharge.



CONCLUSION OF LAW

The criteria for basic eligibility for VA benefits are met.  38 U.S.C.A. § 101(2), (24) (West 2002); 38 C.F.R. §§ 3.1, 3.6 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

As the Board is granting the claim for entitlement to basic eligibility for VA benefits, the claim is substantiated, and there are no further VCAA duties.  Wensch V. Principi, 15 Vet. App. 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).


Analysis

Eligibility for VA benefits is governed by statutory and regulatory provisions that define an individual's legal status as a veteran of active military, naval, or air service.  38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  The term "veteran" means a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

For the purpose of establishing entitlement to VA benefits, VA may accept evidence of service submitted by an appellant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets certain conditions.  38 C.F.R. § 3.203(a) (2011).  

If the appellant does not submit evidence of service or the evidence submitted does not meet the requirements of 38 C.F.R. § 3.203, VA shall request verification of service from the service department.  38 C.F.R. § 3.203(c).  Where such service department certification is required, the service department's decision on such matters is conclusive and binding on VA.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

In July 2010, a Personnel Information Exchange System (PIES) request was sent to the National Personnel Records Center (NPRC) seeking any information concerning whether the Veteran had active service.  The NPRC subsequently responded that a search of morning reports reflected that the Veteran served on active duty from February 1, 1967 to February 28, 1967 and that pertinent service personnel records were being sent to the AOJ.  The records obtained from NPRC confirm that the Veteran served on active duty with the Army during this period and that he received an honorable discharge.  

As the NPRC's report of a period of active service is binding and service personnel records confirm such honorable service, the Board concludes that the Veteran's status as a veteran has been verified and that he is, therefore, entitled to basic eligibility for VA benefits.  The appeal is granted.  38 U.S.C.A. § 101(2); Duro, 2 Vet. App. at 532; 38 C.F.R. § 3.1(d).



ORDER

Entitlement to basic eligibility for VA benefits is granted.



REMAND

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

The Veteran's service treatment records are unavailable.  He has testified that he served at Fort Gordon, Georgia.  Efforts to obtain records from that location have been unavailing.  The Veteran; however, exhibited some confusion at the hearing and has at times reported memory problems.  The recently obtained service personnel records show that the Veteran actually served at Fort Jackson, South Carolina and was hospitalized at that location.  The Veteran has asserted that he had in-service hospitalization as the result of an injury incurred while unloading a truck.  A search of records at the Fort Jackson (Moncrief) Army Hospital has not yet been undertaken.  Records of such hospitalization would be relevant to the Veteran's claims.  Hence VA has a duty to seek records of this treatment.  38 U.S.C.A. § 5103A(b),(c) (West 2002).

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

The Veteran has indicated that the claimed disabilities have been present since the in-service injury.  There is also evidence to the contrary.  An examination is needed to obtain an opinion as to whether the claimed conditions are as likely as not related to the reported in-service injury.

During the May 2009 hearing, the Veteran's representative reported that the Veteran was receiving treatment from the VA Medical Center in Providence, Rhode Island (VAMC Providence).  Furthermore, the Veteran reported that he was scheduled for further treatment at that facility, including left knee surgery.  The most recent VA treatment records in the Veteran's claims file from VAMC Providence are dated in August 2006.  Thus, it appears that there may be additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any such relevant records.  38 U.S.C.A. § 5103A(b), (c); Bell v. Derwinski, 2 Vet. App. 611 (1992).

VA is deemed to have constructive knowledge of certain documents which are generated by VA agents or employees, including VA treatment records.  Bell, 2 Vet. App. at 612-13.  If those documents predate a Board decision on appeal, are within VA's control, and could reasonably be expected to be part of the record, then "such documents are, in contemplation of law, before the Secretary and the Board and should be included in the record."  Id. at 613.  If such material could be determinative of the claim, a remand for readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 466 (1998).

The earliest post-service treatment records in the claims file date from August 1977.  At that point the Veteran reported that he had undergone six previous knee surgeries.  It is unclear from the record where these surgeries took place.  Additional clarification and authorizations are required from the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain records of the Veteran's hospitalization at Moncrief Army Hospital, Fort Jackson, South Carolina in February 1967. 

Efforts to obtain these records should continue until the service department reports that they are unavailable or it becomes apparent that further efforts to obtain them would be futile.

If records cannot be obtained, the Veteran should be advised of the records that are unavailable, the efforts VA has undertaken to obtain the records, and any further action that may be taken concerning his claim, and he should be notified to submit any additional records that are in his possession. All such notification must be documented in the claims file.

2.  Ask the Veteran to provide the information necessary to obtain records of the knee surgeries he reportedly underwent prior to August 1977.

If he fails to provide necessary authorizations, tell him that he can obtain and submit the records himself.

The Veteran should be notified of the identity of any records that are unavailable, the efforts VA has undertaken to obtain the records, and any further action that may be taken concerning his claim, and he should be notified to submit any additional records that are in his possession. All such notification must be documented in the claims file.

3.  Obtain and associate with the claims file all records of the Veteran's treatment for neck, lower back, left knee, and headache disabilities from VAMC Providence and from any other sufficiently identified VA facility from August 2006 to the present.  All efforts to obtain these records must be documented in the claims file.

If any such records are unavailable, this must also be noted in the claims file and the Veteran should be notified of the identity of any records that are unavailable, the efforts VA has undertaken to obtain the records, and any further action that may be taken concerning his claims, and he should be notified to submit any additional records that are in his possession. All such notification must be documented in the claims file.

4.  After exhausting all efforts to obtain the records specified above, afford the Veteran a VA examination to determine whether he has a current neck disability as the result of his reported injury in service.  

The examiner should review the claims folder and note such review in the examination report or addendum.

The examiner should provide an opinion as to whether any current neck disability is consistent with residuals of the injury reported in service.

The examiner must provide reasons for this opinion.  

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

5.  After exhausting all efforts to obtain the records specified above, afford the Veteran a VA examination to determine whether he has a current lower back disability as the result of his reported injury in service.  

The examiner should review the claims folder and note such review in the examination report or addendum.

The examiner should provide an opinion as to whether it is at least as likely as not that any current lower back disability is a residuals of the injury reported in service.

The examiner must provide reasons for this opinion.  

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

6.  After exhausting all efforts to obtain the records specified above, afford the Veteran a VA examination to determine whether he has a current left knee disability as the result of his reported injury in service.  

The examiner should review the claims folder and note such review in the examination report or addendum.

The examiner should provide an opinion as to whether it is at least as likely as not that any current left knee disability is a residuals of the injury reported in service.

The examiner must provide reasons for each opinion.  

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

7.  After exhausting all efforts to obtain the records specified above, afford the Veteran a VA examination to determine whether he has a current headache disability as the result of his reported injury in service.  

The examiner should review the claims folder and note such review in the examination report or addendum.

The examiner should provide an opinion as to whether it is at least as likely as not that any current headache disability is a residuals of the injury reported in service.

The examiner must provide reasons for each opinion.  

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

8.  The agency of original jurisdiction should review the examination reports to insure that they contain the opinions and rationales sought in this remand.

9.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


